Carleton Harris, Chief Justice, dissenting. I think the court erred in permitting the unrecorded plat to be offered as evidence; in my opinion, it was not at all admissible, and I think that the jury, in its deliberations, undoubtedly could not belp but consider tbis plat. In Arkansas Louisiana Gas Company v. Lawrence, 239 Ark. 365, 389 S. W. 2d 431, tbis court reversed an award to tbe appellee, because of tbe introduction of an unau-tbenticated private plat. No subdivision existed, and we quoted from 32 C. J. S., Evidence, § 730, p. 1048, as follows : ‘' Generally, a map . . . must be accurate in order to warrant its admission, that is to say, the paper must correctly represent the situation as it existed at tbe time under consideration; and a diagram showing a hypothetical condition and not shown to represent any condition actually existing, . . . is not admissible.” It is argued by appellees that, because a subdivision plat had been prepared in 1963, and a portion of the area had been deeded by metes and bounds to another party, the subdivision map was admissible, even though not recorded. The evidence reflects that, at the time of trial, a good part of appellees’.lands was planted in wheat, and it seems to me that the introduction of the unrecorded subdivision plat had the effect of presenting to the jury a vision of what could be done 'with the land in the future. In other words, I think the introduction of the plat, for whatever reason it may have been introduced, allowed to jury to speculate. In Arkansas State Highway Commission v. Watkins, 229 Ark. 27, 313 S. W. 2d 86, this court, quoting from Nichols, Eminent Domain, Third Edition, Chapter 12, Section 3142 (1), stated: “It is well settled that if land is so situated that it is actually available for building purposes, its value for such purposes may be considered, even if it is used as a farm or is covered with brush or boulders. The measure of compensation is not (emphasis supplied) however, the aggregate of the prices of the lots into which the tract could best be divided, since the expense of cleaning off and improving the land, laying out streets, dividing it into lots', advertising and selling the same, and bolding it and paying taxes and interest until all the lots are disposed of cannot be ignored and it is too uncertain and conjectural to be computed.” Further, quoting from the Louisiana case of Louisiana Railway and Navigation Company v. Baton Rouge Brickyard, 67 So. 922, we added: "At the time of the institution of this suit the tract in question had not been subdivided,, and the question before the jury was as to the market value as a whole, considering all the uses to which it was adapted. The value of the tract for town lot purposes was one of the factors to be considered, hut what the owner or purchaser might realize by a subsequent subdivision of the property and sale of lots partakes too much of the character of speculation to serve as a basis of valuation at the date of the institution of the present suit.” Again, in the same opinion, quoting from City of Philadelphia v. United States, 53 Fed. Supp. 492, we held: ‘ ‘ Equally improper is evidence showing how many building lots the tract under consideration could be divided into, and what such lots would be worth separately. It is proper to inquire what the tract is worth, having-in view the purposes for which it is best adapted; but it is the tract, and not the ..lots into which it might be divided, that is to be valued.” Less than two years ago, in the case of Arkansas State Highway Commission v. Parks, 240 Ark. 719, 401 S. W. 2d 732, we likewise stated: "We think the court erred in allowing the plat to be introduced. Wheñ the land being condemned has not itself been dedicated as a subdivision it is reversible error for the trial court to allow the property owners to exhibit to the jury a plat showing how the land could be laid off in lots and blocks. [Citing case.] Such a projected plat is misleading to the jury in that it does not take into account the various expenses for streets, utilities, and similar improvements that could not be explained to the jury without bringing a host of collateral issues into the case.” The majority say, “The unrecorded plat introduced into evidence is totally irrelevant to any of the issues involved.” I agree with this statement, which is all the more reason why I feel that the case should be reversed, i. e., it had no proper place in the litigation, and could only have served to prejudice the rights of appellant. I respectfully dissent. I am authorized to state that Brown, J., joins in this dissent.